       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 1 of 27




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA              : No. 3:19cr65(VLB)
                                       :
 v.                                    :
                                       : JANUARY 6, 2020
 ROBERT GRANT HALL                     :


                           MEMORANDUM OF DECISION

      Before the Court are motions filed on behalf of the defendant, Robert Grant

Hall (“Mr. Hall”) with leave of the court by his second court-appointed CJA attorney

(Attorney Audrey Felsen), and motions filed by him pro se without leave of the

Court. Prior to the filing of the above motions, on September 22, 2020, Mr. Hall filed

a “motion to proceed pro se with the aid of counsel of record,” which the Court

interprets to be a motion for self-representation with standby counsel. Dkt. 471.

The Court conducted a hearing on this motion on October 6, 2020 at which leave

was granted for Attorney Felsen to file motions on behalf of Mr. Hall advocating

positions he wanted her to advance, for the purpose of preserving the record for

appeal. [Dkt. 486 (Audio 10/6/2020 12:10:45PM)]. The Court deferred a decision on

Mr. Hall’s motion for self-representation to allow defense counsel to file the

motions. Id.

      The motions filed by counsel are: (1) a motion for a bill of particulars, (2) a

motion to sever, and (3) a motion to dismiss indictment on the grounds that

violations of 21 U.S.C. § 841(a) cannot be applied to a violation of § 846. [Dkt. 499,

506 and 507, respectively].    The motion to dismiss that was drafted by counsel

argued a single basis for dismissal—that § 841(a) cannot be applied to a violation

                                          1
         Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 2 of 27




of § 846. Dkt. 507. The motion also included motions directly drafted by Mr. Hall

without any articulation as discussed at the October 6th hearing. [Dkt. 507]. The

Government filed an opposition to these pretrial motions. [Dkt. 521].

        After the motions were filed and the Government filed its opposition, Mr. Hall

filed a motion for the appointment of new counsel and three substantive motions

styled as motions to bar prosecution seeking dismissal of the indictment on the

grounds that § 841(b)’s penalty provisions do not apply, § 846 is unconstitutional,

and for improper joinder/duplicity. [Dkt. 518, 524, 525, 526, and 527, respectively].

Mr. Hall’s pro se motions were filed without leave of the Court. The Government

filed an opposition to the additional pretrial motions. [Dkt. 535].

        For the foregoing reasons, the Court DENIES the motion for a bill of

particulars, motion to sever, and motions to dismiss.

   I.      BACKGROUND

        On March 5, 2019, a grand jury indictment was entered against Mr. Hall and

twelve others. Indictment, Dkt. 21. Thereafter, on March 18, 2020, a grand jury

returned a superseding indictment against Mr. Hall and four others. Superseding

Indictment, Dkt. 348. Count one of the superseding indictment charges Mr. Hall

with conspiracy to distribute and to possess with intent to distribute heroin,

cocaine, and cocaine base in violation of 21 U.S. §§ 846, 841(a)(1), 841(b)(1)(B)(ii),

841(b)(1)(B)(iii), and 841 (b)(1)(C). The grand jury charged that “[f]rom in or about

April 2018 through on or about February 20, 2019, the exact dates being unknown

to the Grand Jury, in the District of Connecticut and elsewhere,” Mr. Hall and his

co-defendants, “and others known and unknown to the Grand Jury, did knowingly



                                           2
         Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 3 of 27




and intentionally conspire to violate the narcotics laws of the United States.” Id. at

¶ 1. Further, “[i]t was a part and object of the conspiracy that the defendants” Mr.

Hall and his co-defendants “together with others known and unknown to the Grand

Jury, would distribute and possess with intent to distribute controlled substances,

namely heroin, cocaine and cocaine base (“crack cocaine”) . . . .” Id. at ¶ 2. The

grand jury charged that Mr. Hall “knew from his conduct as a member of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable

conduct of other members of the conspiracy that the conspiracy involved 500

grams or more of a mixture and substance containing a detectable amount of

cocaine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(b)(1)(B)(ii).” Id. at ¶ 4. In addition, the grand jury charged Mr.

Hall with foreseeable quantities of “28 grams or more of a mixture and substance

containing a detectable amount of cocaine base” and “a mixture and substance

containing a detectable amount of heroin.” Id. at ¶¶ 6, 8.

         On August 5, 2019, Mr. Hall’s first court-appointed counsel, Attorney

Bethany Phillips, filed a motion to withdraw as counsel citing to a breakdown of

the attorney client relationship. Dkt. 191. The motion was referred to Magistrate

Judge Richardson, who granted the motion. Dkt. 215. On August 23, 2019, the

Court appointed Attorney Felsen, his current CJA appointed attorney, to represent

Mr. Hall.

   II.      PROCEDURAL BACKGROUND

         On September 22, 2020, Mr. Hall filed a “motion to proceed pro se with the

aid of counsel of record.” Dkt. 471. The Court conducted a hearing on this motion



                                          3
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 4 of 27




on October 6, 2020. Dkt. 486 (Audio 10/6/2020 12:10:45PM). At the hearing, defense

counsel informed the Court that Mr. Hall was not necessarily seeking to proceed

pro se, rather he was seeking a sort of ‘hybrid representation’ where he could file

certain motions that counsel would not file on his behalf in good faith. Id. Attorney

Felson stated that upon reflection there was one motion that Mr. Hall wanted filed

that she could ethically file. Id. The Court authorized counsel to file motions Mr.

Hall wanted her to file and that she could ethically file. Id. The Court inquired

whether counsel could articulate the arguments that Mr. Hall wished to raise and,

without jeopardizing her relationship with Mr. Hall, explain why she was unwilling

to file those motions for the purpose of forming the record Mr. Hall sought. Id.

Counsel indicated that she would be willing to do that. Id. The Court deferred a

decision on Mr. Hall’s motion to allow Attorney Felsen to file motions on behalf of

Mr. Hall and for Mr. Hall to reconsider whether he was satisfied with his

representation. Id.

      After Attorney Felsen filed motions on his behalf, Mr. Hall filed a letter to the

Court requesting new counsel because the attorney client relationship has broken

down. Dkt. 518. His motion states “there has been an attorney client breakdown

in communication and trust. I cannot effectively prepare a defense myself for trial

I would like to request new counsel.” Id. Then, without authority to do so, Mr. Hall

filed several additional motions pro se directly with the Court. Dkt. 524, 525, 526,

527; Dkt. 486 (Audio).

      An indigent criminal defendant is entitled to competent legal representation

at public expense. See Dkt. 486 (Audio); McCoy v. Court of Appeals Wisconsin,



                                          4
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 5 of 27




Dist. 1, 486 U.S. 429, 436, 108 S. Ct. 1795, 100 L. Ed. 2d 440 (1988); Strickland v.

Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2063, 80 L. Ed. 2d 674 (1984) (“the

right to counsel is the right to the effective assistance of counsel.”). An indigent

criminal defendant is not entitled to counsel of his choice. Luis v. United States,

136 S. Ct. 1083, 1089, 194 L. Ed. 2d 256 (2016). When he elected to be represented,

he relinquished some autonomy to the court appointed attorney, because matters

of trial management are the lawyer’s province, not the defendants. United States

v. Rosemond, 958 F.3d 111, 119 (2d Cir. 2020); McCoy v. Louisiana, 138 S. Ct. 1500,

1508, 200 L. Ed. 2d 821 (2018). Some decisions are his and his alone, such as

whether to plead guilty, whether to waive the right to a jury trial, whether to testify

on his own behalf, and whether to forgo an appeal. McCoy, 138 S. Ct. at 1508. But

decisions such as what arguments to pursue and objections to make are

relinquished to his counsel.       Id.   “[T]he rights of self-representation and

representation by counsel ‘cannot be both exercised at the same time.’” O'Reilly

v. New York Times Co., 692 F.2d 863, 868 (2d Cir. 1982).

      The Second Circuit considers four factors when reviewing a district court’s

decision on the substitution of counsel: “(1) whether defendant made a timely

motion requesting new counsel; (2) whether the trial court adequately inquired into

the matter; . . . (3) whether the conflict between the defendant and his attorney was

so great that it resulted in a total lack of communication preventing an adequate

defense. . . . (4) whether the defendant substantially and unjustifiably contributed

to the breakdown in communication.” United States v. Doe, 272 F3d 116, 122–23

(2d Cir. 2001) (internal quotation marks omitted).         When the breakdown of



                                          5
           Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 6 of 27




communication is induced by the defendant, such breakdown does not establish

good cause warranting the appointment of new counsel. Id. at 123.

          Mr. Hall’s motion for the appointment of new counsel is devoid of any facts

or analysis from which the Court can analyze whether he is entitled to substitute

counsel. However, his pro se motions, are indicative of the basis for the breakdown

in the attorney-client relationship. This is because his stated reason for requesting

hybrid representation was so that he could file motions his attorney refused to file

as lacking legal merit. The motions Mr. Hall filed reflect the basis of the

disagreement he has with and why he feels he cannot communicate effectively with

his attorney. Accordingly, the Court will rule on Mr. Hall’s pro se motions as the

Court’s analysis will assist in determining whether the conflict between Mr. Hall

and his attorney is so great that it resulted in a total lack of communication

preventing an adequate defense and whether Mr. Hall substantially and

unjustifiably contributed to the breakdown in his relationship with his attorney.

          The Court’s decision to rule on these motions is an indulgence affording Mr.

Hall latitude, which will not be repeated. The Clerk of the Court is ordered to

summarily return to Mr. Hall any motions he files while represented by counsel

without docketing. Any material returned to Mr. Hall must be appended to the

docket item memorializing return of the submission.

   III.      BILL OF PARTICULARS

          Under Federal Rules of Criminal Procedure 7(f):

          The court may direct the government to file a bill of particulars. The
          defendant may move for a bill of particulars before or within 14 days
          after arraignment or at a later time if the court permits. The



                                            6
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 7 of 27




      government may amend a bill of particulars subject to such conditions
      as justice requires.

A bill of particulars is required where the indictment is so vague and indefinite that

it fails to state the alleged facts forming the basis of the charged offense sufficient

to enable the defendant to prepare a defense. See United States v. Davidoff, 845

F.2d 1151, 1154 (2d Cir. 1988); United States v. Smith, 16 F.R.D. 372, 374–75 (W.D.

Mo. 1954). “Generally, if the information sought by defendant is provided in the

indictment or in some acceptable alternate form, no bill of particulars is required.”

United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987). “While a bill of

particulars ‘is not intended . . . as a means of learning the government's evidence

and theories,’ if necessary to give the defendant enough information about the

charge to prepare his defense, ‘it will be required even if the effect is disclosure of

evidence or of theories.’” United States v. Barnes, 158 F.3d 662, 665 (2d Cir. 1998).

      Mr. Hall, through his counsel, has filed a Motion for Bill of Particulars moving

for an order for the Government to provide Particulars as it relates to the

conspiracy charged in the Indictment:

      1) Regarding the conspiracy count, the time, place and date the
         defendant became a member of the conspiracy.
      2) Any overt acts which will be used to indicate knowledge or intent
         on the part of defendant to conspire to distribute and to possess
         with intent to distribute heroin, cocaine and cocaine base.
      3) Any overt acts performed by the defendant in furtherance of the
         alleged conspiracy.
      4) The specific date of any alleged overt acts in which the defendant
         was a direct participant which the government intends to introduce
         into evidence against the defendant.
      5) The alleged conduct that establishes the drug amount charged in
         the Indictment.




                                          7
            Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 8 of 27




Mot. for Bill of Particulars at 1–2. Mr. Hall argues that the indictment is inadequate

on its face to provide him with sufficient detail to adequately prepare a defense to

the charges against him because this is a large scale, multi-defendant drug

conspiracy and he has not been charged with any overt acts. He argues, summarily

that “[t]he specified notice is necessary for the defendant to prepare his defense,

avoid unfair surprise and prevent double jeopardy.” Mot. for Bill of Particulars at

5.

           The Government argues that a bill of particulars is unnecessary and

unwarranted. In support, the Government states that is has provided discovery

and has been responsive to all inquiries from defense counsel regarding discovery.

           The Court agrees with the Government. The motion does not set forth why

the particulars requested are necessary aside from conclusory statements that

they are. Further, Mr. Hall does not assert that this information could not be

provided in some acceptable alternate form. Nor does he state the information has

not been produced in some alternate acceptable form. Finally, he does not allege

the government is not produced the information required to be disclosed by this

district’s Criminal Appendix, Standing Order on Discovery.

           Mr. Hall has not established that a bill of particulars is required for him to

prepare a defense and therefore the Court denies his motion for a bill of particulars.

     IV.      SEVERANCE

           Mr. Hall has filed a motion seeking to sever his trial from his co-defendants.

The Government objects.

           Federal Rules of Criminal Procedure 8(b) provides that:



                                              8
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 9 of 27




      The indictment or information may charge 2 or more defendants if they
      are alleged to have participated in the same act or transaction, or in
      the same series of acts or transactions, constituting an offense or
      offenses. The defendants may be charged in one or more counts
      together or separately. All defendants need not be charged in each
      count.

      Rule 14 provides that “[i]f the joinder of offenses or defendants in an

indictment, an information, or a consolidation for trial appears to prejudice a

defendant or the government, the court may order separate trials of counts, sever

the defendants’ trials, or provide any other relief that justice requires.”

      “There is a preference in the federal system for joint trials of defendants who

are indicted together. Joint trials ‘play a vital role in the criminal justice system.’”

Zafiro v. United States, 506 U.S. 534, 537, 113 S. Ct. 933, 937, 122 L. Ed. 2d 317

(1993) (citation omitted). Joint trials “promote efficiency and ‘serve the interests

of justice by avoiding the scandal and inequity of inconsistent verdicts.’” Id.

(citation omitted).

      Mr. Hall claims that based on the discovery materials disclosed, there is no

evidence that he interacted with, for criminal purposes or otherwise, some of the

individuals who are set to move forward for trial at this time. Mot. to Sever at 3.

Mr. Hall argues that there will be unavoidable and substantial spillover prejudice

from the evidence presented against his co-defendants, related to charged conduct

in which he is not alleged to have been involved. Id. at 6. Of particular concern are

the “sizeable number of intercepted communications” that will be presented in this

trial to which Mr. Hall was not a party and about which he was unaware. Id.




                                           9
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 10 of 27




      Mr. Hall does not identify the conduct in which he was not involved. For

purposes of this decision, the Court will assume that the conduct to which he refers

is relevant to the Government’s claims because it would be inadmissible otherwise.

      The fact that Mr. Hall is not alleged to have been involved in all aspects of

the conspiracy is not a basis for severance. In establishing the existence of a

conspiracy, the Government must establish “(1) the existence of the conspiracy

charged, . . . (2) that the defendant had knowledge of the conspiracy, . . . (3) that

the defendant intentionally joined the conspiracy . . . , [and] (4) that it was either

known or reasonably foreseeable to the defendant that the conspiracy involved the

drug type and quantity charged.” United States v. Santos, 541 F.3d 63, 70–71 (2d

Cir. 2008).

      There is no requirement in law that the Government prove that Mr. Hall

communicated with, or even knew of, all of his co-defendants. See United States

v. Anderson, 747 F.3d 51, 61 (2d Cir. 2014) (“a defendant may be a conspirator even

if he knew only one other member of the group, and ‘a single act may be sufficient

for an inference of [his] involvement in a criminal enterprise of substantial scope

at least if the act is of a nature justifying an inference of knowledge [and intent to

further the aims] of the broader conspiracy.’”).

      Mr. Hall’s relative involvement is an essential element of the Government’s

proof and the Court’s determination of the appropriate sentence to impose.

Evidence of the conduct of all the alleged co-conspirators is relevant to the trier’s

determination of the existence, nature and scope of the alleged conspiracy and the

drug quantity involved; as well as the Court’s determination of the relative roles of



                                         10
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 11 of 27




each proven co-conspirator and the application of the role adjustment provisions

of the Sentencing Guidelines.

      As stated above, two of the elements the Government must establish is the

existence of the conspiracy itself and that it was either known or reasonably

foreseeable to the defendant that the conspiracy involved the drug type and

quantity charged. Santos, 541 F.3d at 70–71. “[T]he conspiratorial agreement itself

may be established by proof of a tacit understanding among the participants, rather

than by proof of an explicit agreement, and the absence of an actual sale or seizure

of narcotics does not render insufficient the proof of a conspiracy to distribute it.

Id. at 71. In proving the conspiratorial agreement, the Government can prove this

by showing the conspirators agreed on “essential nature of the plan.” United

States v. Babilonia, 854 F.3d 163, 175 (2d Cir. 2017). Actual participation can be

proven by circumstantial evidence. Id. In other words, the Government may call

the co-defendants charged with Mr. Hall in the superseding indictment to prove the

nature and scope of the conspiracy and the drug quantity involved. Meaning, many

of the evidence in cases against the co-defendants is relevant to the case against

Mr. Hall.

      If Mr. Hall is convicted on count one of the indictment, the nature and scope

of the conspiracy will be relevant to his sentencing. For example, in determining

the base offense level for a Guidelines calculation will require considering what the

reasonably foreseeable drug quantity was for this conspiracy.              U.S.S.G. §

2D1.1(a)(5). Also, under § 2D1.1(b)(17)(C) if the defendant can prove, inter alia, that

he “had minimal knowledge of the scope and structure of the enterprise” he may



                                          11
        Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 12 of 27




be entitled to a two level reduction in his total offense level for Guidelines

purposes. In order to determine what Mr. Hall knew compared to the actual scope

and structure of the enterprise will require evidence from the other alleged

conspirators. This evidence will also apply in determining whether Mr. Hall should

receive an adjustment under §§ 3B1.1 and 3B1.2 for an aggravating or mitigating

role.   Further, evidence of the scope and nature of the conspiracy would be

necessary to determine if Mr. Hall could be safety-valve eligible under § 5C1.2(a)(4),

which requires Mr. Hall not be an organizer, leader, or supervisor of others.

        The Court notes that Mr. Hall has not alleged improper joinder of his case

with those of his co-defendants, rather his motion to sever is based entirely on the

risk of spill-over prejudice. The Court in Zafiro explained that “[w]hen the risk of

prejudice is high, a district court is more likely to determine that separate trials are

necessary, but, . . . less drastic measures, such as limiting instructions, often will

suffice to cure any risk of prejudice.” Id. at 539. Mr. Hall fails to establish that,

assuming arguendo he would be unduly prejudiced, no lesser means would

mitigate the prejudice.

        A “disparity in the quantity of evidence and of proof of culpability are

inevitable in any multidefendant trial, and by themselves do not warrant a

severance.” United States v. Cardascia, 951 F.2d 474, 483 (2d Cir. 1991). “[T]he

fact that evidence may be admissible against one defendant but not another does

not necessarily require a severance.” United States v. Rittweger, 524 F.3d 171, 179

(2d Cir. 2008) (Sotomayor, J.).    In Rittweger, the Second Circuit held that, even

when there was no evidence connecting two co-defendants and the connection



                                          12
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 13 of 27




between the two separately charged conspiracies was “tenuous,” the court did

“not find that the district court abused its discretion in denying severance.” Id. at

180.   Rittweger involved two separately charged conspiracies in a single

indictment. Id. at 175–76.

       Here, this decision is easier to reach than the decision in Rittweger because

here Mr. Hall was charged in a single conspiracy along with his co-defendants.

Meaning, the grand jury had cause to find that Mr. Hall “knowingly and intentionally

conspire[d] to violate narcotics laws of the United States” with at least one of his

co-defendants. Superseding Indictment at ¶ 1.

       Mr. Hall has not established what spill over evidence is so substantial that

would make a jury instruction insufficient to cure whatever prejudice may result.

Considering the preference toward joint trials, Mr. Hall’s motion does not persuade

the Court that severance is necessary.

       In addition, the Court does not need to conduct an evidentiary hearing to

address Mr. Hall’s claim that “there is no evidence in the discovery that Mr. Hall

interacted with, for criminal purposes or otherwise, some of the other individuals

named in the Indictment.”     Mot. to Sever at 3.    An evidentiary hearing is not

necessary for two reasons. First, the Court has already received and reviewed

intercepted calls between Mr. Hall and two of his co-defendants, Kareem Swinton

and David Sullivan, in the context of Mr. Sullivan’s sentencing. See Dkt. 448, 452,

465. In these calls, there is repeated mention that Mr. Hall owed a debt to Mr.

Swinton and Mr. Sullivan. Though the audio recordings were manually filed, they

remain on file with the Court and accessible to Mr. Hall and his counsel. The



                                         13
        Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 14 of 27




transcripts of these intercepted calls are on the docket report. See Dkt. 447 and

464. It is also required to be produced to Mr. Hall and his counsel by the district’s

standing criminal discovery order. Once again, Mr. Hall does not claim the

Government has failed to abide by the standing order. Second, as stated above,

even if Mr. Hall’s claim was true, it does not justify severance of a single count

conspiracy.

        Therefore, the Court denies the motion to sever.

   V.      DISMISSAL

        Mr. Hall’s court appointed counsel has filed a motion to dismiss on his behalf

alleging that the penalty provision of § 841(b) cannot be applied to a violation of §

846 because of the use of the phrase “a violation.” Mr. Hall filed the remaining

motions to dismiss pro se. The Court has taken every effort to address each claim

raised by Mr. Hall, though the briefing on the issues raised are at times disjointed

and fail to explain with any specificity the applicability of the cited legal authority

to his case. Generally, Mr. Hall’s arguments fall into the following categories: (1)

applicability of § 841(b)’s penalty provision, (2) constitutionality of § 846, and (3)

joinder/duplicity of §§ 846 and 841.

   A. Applicability of § 841(b)’s Penalty Provision

        Mr. Hall argues that the indictment should be dismissed because the penalty

provisions under § 841(b) cannot be applied to a violation of § 846. Mr. Hall argues

that a plain reading of § 841(b)(1)(B), which uses the phrase “a violation” references

only a single violation and not multiple violations.




                                          14
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 15 of 27




      Mr. Hall cites to United States v. Harrison, 241 F.3d 289 (2d Cir. 2001) for the

proposition that § 841 does not call for the aggregation of drug quantities in

substantive counts. In Harrison, one of the issues before the Second Circuit

related to whether the district court violated Rule 11 when it erroneously told the

defendant that he was subject to a five-year mandatory minimum. Id. The district

court in Harrison was under the mistaken impression that it could combine the

drug weight from two separate counts of the indictment. Id. at 291–92. The two

counts in Harrison were distinct where the first related to distributing crack cocaine

on October 15, 1998 and the second related to aiding and abetting the distribution

of crack cocaine on December 18, 1998. Id. at 291. The Second Circuit explained

that “the five-year mandatory minimum sentence did not apply to [the defendant]

because the statute did not call for aggregation of the drug quantities in two

substantive counts.” Id. at 291 (citing to United States v. Winston, 37 F.3d 235, 240

(6th Cir. 1994)).     The two substantive counts in Harrison were predicated on

separate acts on separate days and not charged as a conspiracy.

      The argument Mr. Hall raises under Harrison has been rejected by the

Second Circuit when in United States v. Pressley, where the court held that

conspiracy is a single, unified offense constituting “a violation” under § 841(b).

469 F.3d 63, 65 (2d Cir. 2006). The Pressley court addressed the argument raised

here, stating that:

      Given the conceptual distinction between conspiratorial and
      substantive liability . . . we see no conflict between our holding today
      and our remark in United States v. Harrison, 241 F.3d 289 (2d Cir.2001),
      where we noted that § 841(b) does “not call for aggregation of the drug
      quantities in the two substantive counts.” Id. at 291 (emphasis added).
      Further, we do not believe that the result in this case conflicts with the

                                         15
         Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 16 of 27




         congressional intent behind 21 U.S.C. §§ 841(b), 846. We have
         interpreted § 846, which provides that “[a]ny person who attempts or
         conspires to commit any offense defined in this subchapter shall be
         subject to the same penalties as those prescribed for the [substantive]
         offense,” as reflecting an effort by Congress to “synchronize” the
         penalties for a conspiracy and its object. . . . We do not, however,
         deduce from § 846 any effort to insulate drug conspirators from the
         long-standing rule treating a conspiracy as a single, unified violation.

Id.    Pressley is controlling precedent that binds this Court to the conclusion

rejecting Mr. Hall’s argument that the provisions of § 841(b) cannot be applied to a

violation under § 846. Therefore, the Court denies Mr. Hall’s motion to dismiss

asserting this claim.

      B. Constitutionality of Section 846

            a. Fair Warning of Applicability of Section 841(b)’s Penalty Provision

         Mr. Hall argues that § 846 is unconstitutionally vague because it does not

give fair warning that the penalties under § 841(b) apply to the prohibited conduct.

         The principle behind the prohibition of unconstitutionally vague penal

statutes is well established: “No one may be required at peril of life, liberty or

property to speculate as to the meaning of penal statutes.” Lanzetta v. State of

N.J., 306 U.S. 451, 453, 59 S. Ct. 618, 619, 83 L. Ed. 888 (1939).

         [T]he terms of a penal statute creating a new offense must be
         sufficiently explicit to inform those who are subject to it what conduct
         on their part will render them liable to its penalties is a well-recognized
         requirement, consonant alike with ordinary notions of fair play and the
         settled rules of law; and a statute which either forbids or requires the
         doing of an act in terms so vague that men of common intelligence
         must necessarily guess at its meaning and differ as to its application
         violates the first essential of due process of law.”

Id. “As generally stated, the void-for-vagueness doctrine requires that a penal

statute define the criminal offense with sufficient definiteness that ordinary people



                                             16
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 17 of 27




can understand what conduct is prohibited and in a manner that does not

encourage arbitrary and discriminatory enforcement.” United States v. Rybicki,

354 F.3d 124, 129 (2d Cir. 2003) (citing to Kolender v. Lawson, 461 U.S. 352, 357,

103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983)). “As with any question of statutory

interpretation, we begin with the text of the statute to determine whether the

language at issue has a plain and unambiguous meaning.”              United States v.

Epskamp, 832 F.3d 154, 162 (2d Cir. 2016). “A particular statute’s ‘plain meaning

can best be understood by looking to the statutory scheme as a whole and placing

the particular provision within the context of that statute.’” Id.

      Section 846 states: “Any person who attempts or conspires to commit any

offense defined in this subchapter shall be subject to the same penalties as those

prescribed for the offense, the commission of which was the object of the attempt

or conspiracy.”1 (Emphasis added).

      Section 846 provides sufficient definiteness that an ordinary person reading

it could comprehend the prohibited conduct—attempting or conspiring to commit

any offense defined in its subchapter. Section 846 further provides with sufficient

definiteness that an ordinary person reading it could comprehend the penalties for

such conduct–the same penalties as those prescribed for the offense.             The

language of the statute sufficiently provides fair warning of penalties and protects

against arbitrary and discriminatory enforcement because a defendant cannot be




1Mr. Hall’s motion uses an incorrect version of § 846, which refers to “this title,”
not “this subchapter.” “[T]his subchapter,” as referenced in § 846 includes § 841.
                                          17
      Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 18 of 27




convicted unless the Government proves beyond a reasonable doubt each element

of the prohibited conduct.

      Mr. Hall cites to several cases to support the proposition that a person

cannot be punished for a crime that does not have a proscribed penalty. None of

these cases apply here. For example, he cites to United States v. Evans 333 U.S.

483, 68 S. Ct. 634, 92. Ed. 823 (1948) following his claim that § 846 prescribes no

penalty for conspiracy. The issue in Evans was whether Section 8 of the

Immigration Act of 1917 provided a punishable offense for concealing and

harboring aliens. The language section 8 prohibited such conduct but only made

punishable landing or bringing in or attempting to land and bring in aliens. 2 Evans,

333 U.S. at 483–84.     Meaning, though concealing and harboring aliens was

unlawful, it was not criminally punishable because Congress failed to proscribe a

punishment for such offense. He also cites to Mossew v. United States, 266 F. 18

(2d Cir. 1920) for the same proposition that a defendant cannot be punished for an

unlawful act for which Congress has not proscribed a punishment for. However,

Evans, Mossew, and related cases do not apply here because § 846 does proscribe

a punishment, which is “the same penalties as those prescribed for the offense,




2 “Section 8 of the Immigration Act of 1917 provides: ‘That any person * * * who
shall bring into or land in the United States (or shall attempt to do so) or shall
conceal or harbor or attempt to conceal or harbor, or assist or abet another to
conceal or harbor, in any place * * * any alien not duly admitted by an immigrant
inspector or not lawfully entitled to enter or to reside within the United States,
under the terms of this Act, shall be deemed guilty of a misdemeanor, and upon
conviction thereof shall be punished by a fine not exceeding $2,000 and by
imprisonment for a term not exceeding five years for each and every alien so
landed or brought in or attempted to be landed or brought in.’” Evans, 333 U.S. at
483–84.
                                         18
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 19 of 27




the commission of which was the object of the attempt or conspiracy.” Thus, Mr.

Hall’s reliance on Evans, Mossew, and related cases are of no relevance to this

case at this stage.

      Mr. Hall also makes several references to the First Step Act and “covered

offense” as defined therein, but it is unclear to the Court what he is arguing. In the

section of his motion discussing the First Step Act he cites to United States v.

Jones, No. 99-cr-264-5(VAB), 2019 WL 6907304 (D. Conn. Dec. 19, 2019) and United

States v. Powell, No. 99-cr-264-18(VAB), 2019 WL 4889112 (D. Conn. Dec. Oct. 3,

2019). In Jones, the District Court reduced the sentence of someone incarcerated

for, among other things, conspiracy to distribute and distribution of more than 50

grams of cocaine base. 2019 WL 6907304 at *1. The District Court applied the First

Step Act retroactively as authorized by the law and reduced the defendant’s

sentence. Powell is substantially the same. It is not clear how these cases have

any relevance here.    Mr. Hall has not been convicted, nor has he received a

sentence in violation of the First Step Act. Thus, Mr. Hall’s reliance on the First

Step Act is of no relevance to this case at this stage.

      Mr. Hall also claims that because § 846 does not have its own special

assessment fee upon conviction, he should be released from imprisonment. To

support this claim, Mr. Hall cites to Ray v. United States, 481 US 736, 107 S. Ct.

2093, 95 L. Ed. 2d 693 (1987). Ray is a per curiam decision where the Court found

that the defendant was not serving concurrent sentences as necessary for the

application of the ‘concurrent sentence doctrine’ because he was assessed a

special assessment fee for all three counts. It would appear Mr. Hall’s argument



                                         19
      Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 20 of 27




on the special assessment fee is just an extension of his argument as to the penalty

under § 846. As the Court has repeatedly stated above, § 846 does have a penalty

provision, which is “the same penalties as those prescribed for the offense, the

commission of which was the object of the attempt or conspiracy.”

      Mr. Hall’s citation to Pinkerton v. United States, 328 U.S. 640, 66 S. Ct. 1180,

90 L. Ed. 1489 (1946) is also misplaced.      While Pinkerton does stand for the

proposition that a criminal defendant can be charged with both conspiracy and the

substantive offense that was the object of the conspiracy, this does not establish

why Mr. Hall’s case should be dismissed. Congress in enacting § 846 was clear on

what the punishment for violating that section is, which is “the same penalties as

those prescribed for the offense, the commission of which was the object of the

attempt or conspiracy.” The Court is repeating itself because it is important for Mr.

Hall to understand that his claims fail not because the case law he cites it not good

law, but because the case law he cites does not apply to his case.

         b. Fact Finder and Burden of Proof

      Mr. Hall argues that § 846 unconstitutionally allows defendants to be

sentenced based on facts solely determined by the district court. Mr. Hall bases

his motion on the assumption that the district court judge, and not the jury, would

be finding facts that determine his guilt and statutory punishment. He further

assumes that the burden of proof will be by a preponderance of the evidence, and

not beyond a reasonable doubt. These assumptions are incorrect.

      The jury will be tasked with determining if Mr. Hall is guilty of the offense

charged in the superseding indictment. The jury will be instructed that it may only



                                         20
          Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 21 of 27




find Mr. Hall guilty of the charged offense if it finds each element of the offense

proven beyond a reasonable doubt. If the jury finds Mr. Hall guilty of the charged

offense, the penalty provision of § 841(b) will be imposed based solely on the jury

verdict.

      Mr. Hall is partially correct in that the Court is permitted to find facts by a

preponderance of the evidence that could affect his penalty. This is because a

judge has authority “to exercise broad discretion in imposing a sentence within a

statutory range.” United States v. Booker, 543 U.S. 220, 233, 125 S. Ct. 738, 750,

160 L. Ed. 2d 621 (2005) (emphasis added). But a court is not permitted to find any

facts that would “increase the penalty for a crime beyond the prescribed statutory

maximum,” Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 2362–63,

147 L. Ed. 2d 435 (2000), or increase the mandatory minimum.” Alleyne v. United

States, 570 U.S. 99, 111–12, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013). Nor may the

Court impose a penalty outside the statutory range based on facts not found by the

jury. Blakely v. Washinton, 542 U.S. 296, 304, 124 S. Ct. 2531, 159 L. Ed. 2d 403

(2004).

      The Court rejects Mr. Hall’s argument that §§ 846 and 841 authorize the Court

to find facts in violation of Apprendi, Alleyne, and Blakely. Sections 846 and 841

do not authorize a court to find facts that increase the statutory maximum and

minimum sentence. The statutory penalty, if any, Mr. Hall is subject to will be

determined from the facts found by the jury beyond a reasonable doubt, not the

Court and, as stated above.




                                        21
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 22 of 27




      Mr. Hall cites to United States v. Shabani, 513 U.S. 10, 115 S. Ct. 382, 130 L.

Ed. 2d 225 (1994) for the proposition that the Court in Shabani held that a

prosecutor does not need to prove an overt act beyond the agreement to conspire

under § 846. Mr. Hall’s argument, while unclear, appears to be asserting that—

because Shabani says a prosecutor only needs to prove the agreement to the jury,

the jury does not find drug quantity—and thus § 841(b) penalties do not apply to §

846. This argument fails because it misinterprets Shabani, which does not hold

that the only element of an offense under § 846 is the conspiracy itself, it holds that

an overt act in furtherance of the conspiracy is not an element. In addition, to be

guilty of conspiracy one must conspire to commit or aid in the commission of the

predicate criminal act.

      Mr. Hall cites to United States v. Obiora, 910 F.3d 555 (1st Cir. 2018) in his

motion to dismiss. In Obiora, the sentencing court did not apply the ten-year

mandatory minimum under § 841(b)(1)(A)(i) because the indictment did not charge

the drug quantity amount for that penalty to be applicable. Obiora is factually

distinct and irrelevant to this case because the superseding indictment charges

Mr. Hall with specific quantity amounts. See Superseding Indictment.

   C. Joinder and Duplicity

      Mr. Hall argues that combining §§ 846 and 841 would result in an improper

joinder of offenses. Mr. Hall also argues that the charges are duplicitous.

      “An indictment is duplicitous if it joins two or more distinct crimes in a single

count.” United States v. Aracri, 968 F.2d 1512, 1518 (2d Cir. 1992). “A conspiracy

indictment presents ‘unique issues’ in the duplicity analysis because ‘a single



                                          22
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 23 of 27




agreement may encompass multiple illegal objects.’ . . . In this Circuit ‘it is well

established that ‘[t]he allegation in a single count of a conspiracy to commit several

crimes is not duplicitous, for ‘[t]he conspiracy is the crime and that is one, however

diverse its objects.’” Id.

      Here, Mr. Hall has been charged in Count One with conspiracy to distribute

and to possess with intent to distribute heroin, cocaine, and cocaine base in

violation of 21 U.S.C. §§ 846, 841(a), and 841(b). Section 846 provides that any

persons who conspires to commit any offense defined in its subchapter is subject

to the same penalties prescribed for said offense. Within that subchapter is §

841(a), which provides that: “it shall be unlawful for any person knowingly or

intentionally – (1) to manufacture, distribute, or dispense, or possess with intent to

manufacture, distribute, or dispense, a controlled substance.” This is the offense

conduct. Section 841(b) proscribes the statutory penalties for violating subsection

(a). In other words, section 846 is the conspiracy element, 841(a) is the offense

specific element, and 841(b) is the proscribed penalties. These two statutes work

collectively in cases such as this, where the offense conduct is conspiracy to

distribute or possess with intent to distribute an illegal substance. Put another

way, conspiracy is simply a means by which a crime can be committed through the

combined efforts of multiple people, some of whom may act independently, but in

furtherance of the aims of the conspiracy.

      Mr. Hall miscites to Winston, 37 F.3d 235, which is discussed above. Winston

is also factually distinct from this case. In Winston, the defendant was charged

with both conspiracy and possession separately. Here, Mr. Hall is charged with



                                         23
         Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 24 of 27




just conspiracy, which as discussed above, is a single violation for the purpose of

§ 841.

         Mr. Hall also argues that he should not be charged twice for the same offense

on the basis that § 841 is a lesser included offense of § 846. As stated above, §§

846 and 841, as charged in this case, constitute a single offense. In other words, §

841 as charged here is not the lesser included offense of § 846, it is the offense

specific element of the conspiracy charge. As explained above, conspiracy is a

means by which a criminal act can be committed.

   VI.      APPOINTMENT OF COUNSEL

         Mr. Hall filed, pro se, a letter stating that “there has been attorney client break

down in communication and trust I can not effectively prepare myself for trial. I

would like to request new coun[sel].” Mot. for Appt. of Counsel, Dkt. 518.

         The Sixth Amendment provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his

defense.” The right to counsel is often referred to as fundamental. Luis v. United

States, 136 S. Ct. 1083, 1089, 194 L. Ed. 2. 256. In Luis, the Supreme Court cited to

the Court’s explanation as to why this right is of such importance from Gideon v.

Wainwright, 372 U.S. 335, 344–45, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963):

         The right to be heard would be, in many cases, of little avail if it did
         not comprehend the right to be heard by counsel. Even the intelligent
         and educated layman has small and sometimes no skill in the science
         of law. If charged with crime, he is incapable, generally, of determining
         for himself whether the indictment is good or bad. He is unfamiliar with
         the rules of evidence. Left without the aid of counsel he may be put on
         trial without a proper charge, and convicted upon incompetent
         evidence, or evidence irrelevant to the issue or otherwise
         inadmissible. He lacks both the skill and knowledge adequately to
         prepare his defense, even though he have a perfect one. He requires

                                             24
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 25 of 27




      the guiding hand of counsel at every step in the proceedings against
      him. Without it, *1089 though he be not guilty, he faces the danger of
      conviction because he does not know how to establish his innocence.’

Luis, 136 S. Ct. at 1088–89.

      “[A]n element of this right is the right of a defendant who does not require

appointed counsel to choose who will represent him.” United States v. Gonzalez-

Lopez, 548 U.S. 140, 144, 126 S. Ct. 2557, 2561, 165 L. Ed. 2d 409 (2006) (emphasis

added). “[T]he right to counsel of choice does not extend to defendants who

require counsel to be appointed for them.” Id. at 151. “[A]n indigent defendant,

while entitled to adequate representation, has no right to have the Government pay

for his preferred representational choice.” Luis, 136 S. Ct. at 1089. The Sixth

Amendment does not guarantee “meaningful relations” between an accused and

his counsel. Morris v. Slappy, 461 U.S. 1, 14, 103 S. Ct. 1610, 75 L. Ed. 2d 610 (1983).

      “A defendant who elects to be represented, however, does not ‘surrender

control entirely to counsel.’” United States v. Rosemond, 958 F.3d 111, 119 (2d Cir.

2020) (citing to McCoy v. Louisiana, 138 S. Ct. 1500, 1508, 200 L. Ed. 2d 821 (2018)).

However, “[b]y retaining counsel, defendants necessarily relinquish some

autonomy to their attorneys.” Id. (citing to Taylor v. Illinois, 484 U.S. 400, 418, 108

S. Ct. 646, 98 L. Ed. 2d 798 (1988)).

      Trial management is the lawyer's province: Counsel provides his or
      her assistance by making decisions such as ‘what arguments to
      pursue, what evidentiary objections to raise, and what agreements to
      conclude regarding the admission of evidence.’ . . . Some decisions,
      however, are reserved for the client—notably, whether to plead guilty,
      waive the right to a jury trial, testify in one's own behalf, and forgo an
      appeal.

McCoy, 138 S. Ct. at 1508.



                                          25
       Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 26 of 27




      In brief summary, the Sixth Amendment “guarantees the right to effective

assistance of counsel”; Rosemond, 958 F. 3d at 121 (emphasis in original); not

counsel of choice when the defendant requires counsel to be appointed to them;

Luis, 136 S. Ct. at 1089.

      Here, Mr. Hall has not established how the “break down in communications

and trust” relates to his counsel’s ability to effectively represent him. If Mr. Hall is

dissatisfied with his counsel’s refusal to assert the pro se motions he raised that

are addressed above, he is mistaken. The Court has taken time in this decision

today to explain why all of Mr. Hall’s arguments are meritless. The Court’s holdings

support the propriety of counsel’s position in refusing to file these facially

meritless motions.     Not only were the motions meritless, they hampered the

administration of justice and delayed the adjudication of meritorious matters.

      None of the claims raised in the pro se motions would have resulted in the

dismissal or favorably advanced Mr. Hall’s case, which is something any

competent criminal defense attorney knows. Assigning new counsel would be

futile because it will not alter that fact.    If his dissatisfaction stems from his

attorney’s unwillingness to file the meritless motions, Mr. Hall would be no more

satisfied with his third appointed counsel than he has been with his first two.

      A change in counsel at this stage of the case, considering this case has been

pending for almost twenty-one months, should only be afforded if absolutely

necessary to preserve Mr. Hall’s right to effective assistance of counsel.

      This Court did not conduct a hearing on Mr. Hall’s motions concerning

counsel because Attorney Felsen stated that upon reflection she thought Mr. Hall



                                          26
          Case 3:19-cr-00065-VLB Document 549 Filed 01/06/21 Page 27 of 27




did have a meritorious position. Therefore, they remain pending. Dkt. 471; 518.

The Court will refer these motions to a Magistrate Judge for adjudication.

   VII.     CONCLUSION

      For the aforementioned reasons the Court DENIES Mr. Hall’s motion for a bill

of particulars, Dkt. 499; motion to sever, Dkt. 506; motion for appointment of

substitute counsel, Dkt. 518; and motions to dismiss, Dkt. 506, 524, 525, 526, 527.

      The Court refers Mr. Hall’s motions for self-representation and substitute

counsel to a Magistrate Judge for adjudication. Dkt. 471; 518. If the Magistrate

Judge determines Mr. Hall is not entitled to substitute counsel, the Magistrate

Judge is to conduct a Faretta, hearing to afford him an opportunity to reconsider

and if he decides to represent himself, that his decision is knowingly and

intelligently made.

      IT IS SO ORDERED.

                                             _____/s/_____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: January 6, 2021




                                        27
